Kaman Corporation Bloomfield, CT 06002 (860) 243-7100 NEWS KAMAN REPORTS FOURTH QUARTER, YEAR 2008 RESULTS · Q4 SALES INCREASE 16.2% TO $316 MILLION · EARNINGS OF $6.6 MILLION, OR $.26 PER DILUTED SHARE BLOOMFIELD, Connecticut (February 26, 2009) – Kaman Corp. (NASDAQ GS:KAMN) today reported financial results for the fourth quarter and year ended December 31, 2008. For the fourth quarter of 2008, the company reported net earnings from continuing operations of $6.6 million, or $0.26 per diluted share, compared to net earnings from continuing operations of $9.0 million, or $0.35 per diluted share, in the fourth quarter of 2007. The lower earnings are a result of continued operating issues at the Wichita facility, a softening of sales in the Industrial Distribution business, and slightly lower margins at the Specialty Bearings segment on lower volume.Net sales from continuing operations for the fourth quarter of 2008 increased 16.2% to $316.4 million, compared to $272.3 million reported for the fourth quarter of 2007. For the full year 2008, the company reported net earnings from continuing operations of $35.1 million, or $1.38 per diluted share, compared to net earnings of $36.5 million, or $1.46 per diluted share, in 2007. The company’s 2008 full-year results include a goodwill impairment charge of $7.8 million, which is not deductible for tax purposes, a pre-tax charge of $2.5 million to replace tooling and a pre-tax loss of $1.6 million related to the cancellation of ineffective currency-hedging contracts.The Company’s 2007 full-year results include pretax charges of $6.4 million for the Australia helicopter program.There were no charges recorded in 2008 on the Australian program. Net sales from continuing operations for 2008 were $1,253.6 million, a 15.4% increase over the $1,086.0 million reported for 2007.The increase in sales was comprised of organic growth of 8.4% and growth from acquisitions of 7.0%. Neal J.
